Citation Nr: 1639716	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1971 including service in the Republic of Vietnam (Vietnam).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in November 2015, when it was remanded for additional development.  Pursuant to the remand's directives, the Agency of Original Jurisdiction (AOJ) made efforts to schedule the Veteran for an examination to determine whether he currently has a psychiatric disability that may be attributed to service.  Review of the record shows, however, that the Veteran did not respond to VA's initial requests to schedule another examination, the Veteran's wife reported in April 2016 that the Veteran will contact VA if he has additional evidence to submit or would like to appear for an examination, and the Veteran's representative submitted an April 2016 statement in which it was indicated that the Veteran does not have any additional evidence that he would like to submit.  Overall, the Board finds that, to the extent possible, VA has substantially complied with the Board's remand directives and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran currently has a diagnosis of PTSD or that he had a PTSD diagnosis at any time during the period on appeal.

2.  The evidence does not show that the Veteran has an acquired psychiatric disorder that had its onset during service, had its onset within one year of his separation from service, or is otherwise related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A February 2009 letter satisfied the duty to notify provisions.  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided a VA examination in April 2010 and associated with the Veteran's claims file his VA treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).  The Board finds the April 2010 examination adequate because the examiner considered the relevant history of the Veteran's claimed psychiatric disorder, provided a sufficiently detailed description of his psychiatric symptoms, and provided analysis to support her opinion concerning the Veteran's claimed condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Claim for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury that pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including psychoses) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For VA purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  Id. 

Notably, evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Here, the Veteran's STRs, to include his April 1971 separation examination report, are negative for reports or complaints of psychiatric symptoms or a psychiatric disorder.  Generally, the evidence is negative for complaints of a psychiatric disorder until the Veteran filed his claim for service connection in January 2009.

In February 2010, VA issued a memorandum in which it verified the Veteran's PTSD stressor, which he reported in a March 2009 statement (VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD) as fear of nightly mortar fire and fear that he would come under sniper fire while stationed in the city of Da Nang in Vietnam.

Notwithstanding this finding, however, a VA examiner reported in April 2010 that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD at that time.  In addition, it was reported that although the Veteran experienced some PTSD-related symptoms, he denied social or occupational impairment in functioning that would support any other DSM-IV diagnosis and his mental status was generally within normal limits.

A VA active problem list dated in March 2011 indicates that there were "[n]o problems found" at that time.  However, in July and August 2011, a VA psychologist noted diagnoses of adjustment reaction with mixed emotion and adjustment disorder with anxiety.  The Veteran had negative PTSD and depression screening tests in May 2014.

In his June 2011 substantive appeal (VA Form 9), the Veteran stated that he did not feel the VA examiner considered all the "emotional distress that [he] endure[s]," which he thought might have been because he did not express himself adequately.  He wondered whether the examiner understood the "fear and stress inherent in being in a situation where one was regularly exposed to enemy snipers and booby traps, to say nothing of the regular, almost daily, sight and smell of casualties."

At his hearing before the Board in July 2015, the Veteran explained that he avoided treatment for psychiatric concerns over the years because it was frowned upon in his line of work as a police officer.  He indicated he had continuing problems sleeping and requested a VA examination with a different VA examiner to more fully assess whether he has an acquired psychiatric disorder.  However, as acknowledged previously, the Veteran did not respond to VA's requests to schedule another examination.

Overall, the competent evidence of record fails to show that the Veteran was diagnosed with PTSD at any time during the pendency of his appeal-from the time that he filed his claim for compensation benefits in January 2009 to the present-which is fatal to the claim for service connection for PTSD.  See Brammer, 3 Vet. App. at 225.  In so finding, the Board notes that lay evidence alone is not competent to diagnose PTSD; and entitlement to service connection for this condition cannot arise until the pertinent regulatory requirements are satisfied, including the existence of medical evidence diagnosing the condition.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Young v. McDonald, 766 F.3d 1348 (2014).

In addition, the competent evidence of record fails to show that his diagnosed adjustment disorder/reaction was caused or aggravated by his period of active service.  In so finding, the Board notes that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the etiology of a psychiatric disorder, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Thus, the evidence is against granting the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The appeal is denied, and there is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


